DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/3/19 and 2/15/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Additionally, at least one reference cited and attached to the IDS filed 2/15/21 is illegible due to blurry or pixelated text and images.  They have been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: For example, reference number 116 as described as being in Figure 4 at paragraph 0142 is not shown.   Examiner suggests Applicant review all reference numbers described in the specification and ensure they are properly reflected in the drawings, and vice versa.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: generic placeholder “retaining member” coupled with functional language “adapted to retain the torso part in the storage position” in claim 1.  The specification defines the corresponding structure of a retaining member in paragraph 0034 of the specification as “the retaining member comprises a rope drive or strap drive.  The rope/strap may comprise a plurality of tiny hooks and loops to connect parts of the strip to itself and/or a part of one strip to part of another strip. The rope preferably being a product such as products sold under the trademark Velcro.”  The specification further states in paragraph 0231 that “The retaining member 116 is shown as a strap, which surrounds the resilient member 112 in the form of a coil spring, so that when the strap 116 is tightened, the spring is compressed”.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 3-14 and 16-25 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the limitations "storage position" and “training position”.  However, these are ambiguous terms undefined structurally in the claims.  A “position” in each instance could have an infinite number of meanings in the context of the claimed manikin, and the words preceding it (i.e., storage and training) merely define an intended use which are non-structural terms.  It follows that the subsequent limitation of “a retaining member adapted to retain the torso part in the storage position” is also ambiguous because it recites the term “storage position”.  Therefore, claim 1 and the dependent claims thereof are indefinite.  Examiner notes that the written description provides non-limiting examples further defining the claimed positions, such as paragraphs 0208-0210 (“Returning to figure 4 again and the cross sectional view of the torso part 110, which shows the interaction of the different parts of the torso part 110 in a training position. The retaining member is not shown […] When the torso part 110 is in the training position, without any force applied by a trainee, the lung plate 113 and the base board 111 are arranged approximately parallel to each other with a distance d_training between each other […] When the torso part is in the storage position (as seen on figure 8), the lung plate 113 and the base board 111 are still arranged approximately parallel to each other but with a distance d_storage between each other”) and paragraphs 0239-0240 (“the loop part of the retaining member 116 and the hook element 116e allows the retaining member 116 to be fastened and kept in a tightened state in the storage position […] To release the retaining member 116 from the storage position, the loop part is removed from the hook element 116e, where after the force of the tensioned resilient member in the storage position, forces the 
Claim(s) 1 recite(s) the limitation “a lung plate and arranged approximately parallel with and at a distance to said base board”.  It is unclear what the metes and bounds of the term “at a distance” regarding the distance between the lung plate and base board, which could have an infinite number of meanings.  Moreover, it is unclear what the structural relationship (i.e., relative location) is between the base board, lung plate, and chest board.  Therefore, claim 1 and the dependent claims thereof are indefinite.  Examiner notes that claim 23 sufficiently defines the structural relationship of the lung plate, and suggests incorporating that limitation into claim 1.  
Claim(s) 13 recite(s) the limitation “wherein the torso part comprises four resilient members”.  It is unclear whether this includes the resilient member previously recited in claim 1, thus making five in total, or is defining the total as four.  Therefore, claim 13 and the dependent claims thereof are indefinite.  
Claim(s) 16 and 20 recite(s) the limitation “resting stage” and “expanded stage” without sufficiently defining the relative position of the structure which defines each stage. Each of the recited stages could have an infinite number of meanings, and thus claim 16 and 20, and the dependent claims thereof are indefinite.  
Claim(s) 20 recite(s) the limitation “a strap connecting the base board and the lung plate, the strap adjustable to control an expansion of the resilient member between a resting stage and a partially expanded stage.”.  However, as set forth above the previously recited retaining member is interpreted under 35 UCS 112(f) as comprising a strap as the corresponding structure.  Thus, it is unclear whether the strap of claim 20 is merely further defining the strap of claim 1, or is in addition to as a separate element of the claim. Therefore, claim 20 and the dependent claims thereof are indefinite.  
Conclusion

Additional prior art cited in FORM 892 is deemed relevant to the disclosed invention, but not relied upon in the rejection above, including LAERDAL (US 2007/0105082) and FLYNN (US 5,312,259) which both disclose a similar CPR training device comprising a manikin with a retaining member adapted to retain the torso part in the storage position (see LAERDAL, FIG. 1, ref. 22, cord; see FLYNN, FIG. 7-8, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715